DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim limitation “filtering zone” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “zone” coupled with functional language “filtering” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112(f), or sixth paragraph, claim 1-6, 10-23 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), or sixth paragraph limitation: a filter material (See [0012]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), or sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), or sixth paragraph.
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 16, 19, and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that “the slots may be V-shaped”.  The exemplary claim language is unclear since it leads to confusion over the intended scope of the claim.
Claim 16 recites that “the overflow chimneys may contain caps.” The exemplary claim language is unclear since it leads to confusion over the intended scope of the claim.
Claim 19 recites that “the slots may be V-shaped”. The exemplary claim language is unclear since it leads to confusion over the intended scope of the claim.
Claim 22 recites that “the overflow chimneys may contain caps.” The exemplary claim language is unclear since it leads to confusion over the intended scope of the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1, 4-8, and 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,484,578 to Muldowney et al. (“Muldowney”) in view of U.S. Patent Application Publication No. 2011/0092754 to Koudil et al. (“Koudil”).
As to claim 1, Muldowney teaches a reactor comprising an upper portion and a lower portion wherein the upper portion (See in Fig. 1, above 17 is considered to be an upper portion) contains a scale collection device (28) above a rough liquid distribution tray (17), wherein a vapor-liquid distribution tray (18) is located below the rough liquid distribution tray and wherein the scale collection device comprises a cylindrical wall (28) attached to the bottom plate of the rough liquid distribution tray (See in Fig. 1).
Muldowney is different from claim 1 in that Muldowney does not mention a layer of filter material in a zone above the rough liquid distribution tray.  Koudil is directed to a similar reactor device having a distributor plate (See Koudil abstract).  Koudil provides for a distribution plate having filtration media supported on it and an overflow tube covered by a cap (See in Fig. 1, 2 provides a filtration bed upon distributor 7, and chimney 4 is provided having a cap 50). Koudil explains that the use of the filtration material is useful to trap the plugging particles (see [0027]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to 
As to claim 4, Muldowney and Koudil teach the device of claim 1, and further Muldowney teaches that there is catalyst bed (43) in the lower potion  (See in Fig. 1).
As to claim 5, Muldowney and Koudil teach the device of claim 1, and further provide for a medium (See 40 or 43). 
As to claim 6, Muldowney and Koudil teach the device of claim 1, and further provide for a packing (See 40 and/or 43, the catalyst and inert material are provided as a packing in the reactor).
As to claim 7, Muldowney and Koudil teach the device of claim 1, and although Muldowney does not mention a filtering zone spaced above the bottom plate and comprising a single layer of filtering material particles having the same properties, however the filtering material combined from Koudil suggests providing a layer of filtering material disposed above and therefore spaced a short distance over the bottom plate (See Koudil See Fig. 1, and see [0036]).  Koudil demonstrates that this provides for effective filtration of the plugging particles (See [0027]).  Accordingly, it would have been obvious to a person having ordinary skill to provide for a single layer of particles having the same properties in Muldowney and Koudil in order to provide for the predictable result of effective filtration of plugging particles as demonstrated in Koudil.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 8, Muldowney and Koudil teach the device of claim 1, and although Muldowney does not mention filtering layers, the filtering media of Koudil provides (See Koudil in Fig. 1 and see [0083]-[0087]), and Koudil suggests that using the different media types provides for the predictable result of effective removal of clogging particles and would be expected by one of skill in the art to provide differing separation technologies.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for multiple layers of differing physical or chemical property filtering material in Muldowney and Koudil on order to provide for the predictable result of effective clogging particle capture as demonstrated in Koudil as well as to provide for differing separation technologies.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 12, Muldowney and Koudil teach the device of claim 1, and Muldowny provides for chimneys above the rough liquid distribution tray (See Muldowney 30, the downcomer acts as a chimney for the rough liquid distribution tray), which is the location of the filtering zone in Muldowney in view of Koudil.
As to claims 13 and 14, Muldowney and Koudil teach the device of claim 12, and further provides that the chimneys have cuts or slots (See col. 7 lines 8-14, verticals notches are cuts or slots in the chimney).
As to claim 15, Muldowney and Koudil teach the device of claim 12, and the chimneys in Muldowney have holes down through the center (See Muldowney 30 Figs. 1 and 2, and see col. 7 lines 1-14).
As to claim 16, Muldowney and Koudil teach the device of claim 12, but Muldowney but does not provide for covering the chimneys them with caps.  Koudil is (See Koudil abstract).  Koudil provides for a distribution plate having filtration media supported on it and an overflow tube covered by a cap (See in Fig. 1, 2 provides a filtration bed upon distributor 7, and chimney 4 is provided having a cap 50). Koudil explains that the use of the filtration material is useful to trap the plugging particles (see [0027]), and Koudil suggests that the use of caps on the chimneys facilitates controlling the flow of fluid through the chimney tube during use (See Koudil [0046]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a filtration material on the rough liquid distribution tray bottom in Muldowney in order to trap plugging particles in the filter media as taught by Koudil.  Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of invention top provide a cap to cover the chimney in Muldowney in order to control the flow of fluid through the chimney as taught by Koudil.
As to claim 17, Muldowney and Kouldil teach the reactor of claim 1, and in Muldowney the rough liquid distribution tray contains holes that are numbered and sized to generate the desired liquid level with the scale collection device (See in Fig. 1 the chimney 30 is sized with a height to provide for a desired liquid level, and see in Fig. 2, sufficient chimneys are provided to accommodate the desired flow).
As to claim 18, Muldowney teaches a reactor comprising an upper portion and a lower portion wherein the upper portion (See in Fig. 1, above 17 is considered to be an upper portion) contains a scale collection device (28) above a rough liquid distribution tray (17), wherein a vapor-liquid distribution tray (18) is located below the rough liquid distribution tray and the rough distribution tray bottom plate having a (See Fig. 1, the elements 30 also provide downcomers or chimneys affixed to the rough liquid distribution tray), a cylindrical wall (28) attached to the bottom plate of the rough liquid distribution tray(See 28 Fig. 1).
Muldowney is different from claim 18 in that Muldowney does not mention a layer of filter material in a zone above the rough liquid distribution tray.  Koudil is directed to a similar reactor device having a distributor plate (See Koudil abstract).  Koudil provides for a distribution plate having filtration media supported on it and an overflow tube covered by a cap (See in Fig. 1, 2 provides a filtration bed upon distributor 7, and chimney 4 is provided having a cap 50). Koudil explains that the use of the filtration material is useful to trap the plugging particles (see [0027]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a filtration material on the rough liquid distribution tray bottom in Muldowney in order to trap plugging particles in the filter media as taught by Koudil.  
As to claims 19 and 20, Muldowney and Koudil teach the device of claim 18, and further provides that the chimneys have cuts or slots (See col. 7 lines 8-14, verticals notches are cuts or slots in the chimney).
As to claim 21, Muldowney and Koudil teach the device of claim 18, and the chimneys in Muldowney have holes down through the center (See Muldowney 30 Figs. 1 and 2, and see col. 7 lines 1-14).
As to claim 22, Muldowney and Koudil teach the device of claim 18, but Muldowney but does not provide for covering the chimneys them with caps.  Koudil is directed to a similar reactor device having a distributor plate (See Koudil abstract).  (See in Fig. 1, 2 provides a filtration bed upon distributor 7, and chimney 4 is provided having a cap 50). Koudil explains that the use of the filtration material is useful to trap the plugging particles (see [0027]), and Koudil suggests that the use of caps on the chimneys facilitates controlling the flow of fluid through the chimney tube during use (See Koudil [0046]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for a filtration material on the rough liquid distribution tray bottom in Muldowney in order to trap plugging particles in the filter media as taught by Koudil.  Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of invention top provide a cap to cover the chimney in Muldowney in order to control the flow of fluid through the chimney as taught by Koudil.
As to claim 23, Muldowney and Kouldil teach the reactor of claim 18, and in Muldowney the rough liquid distribution tray contains holes that are numbered and sized to generate the desired liquid level with the scale collection device (See in Fig. 1 the chimney 30 is sized with a height to provide for a desired liquid level, and see in Fig. 2, sufficient chimneys are provided to accommodate the desired flow).


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muldowney and Koudil in further view of U.S. Patent No. 5,158,714 to Shih et al. (“Shih”).
(See Koudil [0083]-[0087]), but Koudil does not mention the use of ceramic.  Shih is directed to a similar treating reactor with a distribution tray (See Shih title, abstract, and see Fig. 1).  Shih provides for ceramic pellets as part of a media bed which facilitate providing inert media to assist uniform distribution and provides a bulk porosity (See Shih col. 3 lines 43-55).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to provide for porous ceramic pellets in the reactor of Muldowney and Koudil in order to provide an inert media to facilitate uniform fluid distribution as taught by Shih.

Claims 10 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Muldowney and Koudil in further view of U.S. Patent No. 3,607,000 to Beal et al. (“Beal”).
As to claims 10 and 11, Muldowney and Koudil teaches the reactor of claim 1, and Koudil provides a media but does not mention providing spacing with a plurality of spacers or gratings coupled on the rough liquid distribution tray.  Beal is directed to a similar reactor containing distributor trays (See Beal title, abstract, and see in Fig. 7).  Beal provides for a grating and wire mesh spacers for holding a bed of media (See 44, 42 in Fig. 7, and see col. 14 lines 40-55).  Beal demonstrates that using a grating and wire mesh effectively support the media inside of the reactor (See again col. 14 lines 40-55, and see Fig. 7). Accordingly it would have been obvious to a person having ordinary skill in the art at the time of invention to provide multiple spacers comprising combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1 and 4-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,537,866 in view of Muldowney, Koudil, Shih, Beal, Merkel and/or Thiel.
As to claim 1 and 4-23, ‘866 claims 1-17 claim the present invention substantially as claimed.  Differences between instant claims 1, and 4-23 and ‘886 are considered to be obvious for reasons analogous to those presented with respect to the art rejections.

Claims 1 and 4-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/220981 in view of Muldowney, Koudil, Shih,and/or Beal.
As to claim 1, and 4-23, ‘981 claims 1-22 claim the present invention substantially as claimed.  Differences between instant claims 1 and 4-23 and ‘981 are considered to be obvious for reasons analogous to those presented with respect to the art rejections.
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 2 and 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 2 Muldowney is considered to be the nearest prior art but does not teach nor fairly suggest wherein the cylindrical side wall is extended up to a reactor top head.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCAS A STELLING/Primary Examiner, Art Unit 1773